Citation Nr: 1730069	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-29 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected chronic tonsillitis. 

2.  Entitlement to service connection for sinusitis, to include as secondary to service-connected chronic tonsillitis. 

3.  Entitlement to service connection for tracheitis, to include as secondary to service-connected chronic tonsillitis. 

4.  Entitlement to service connection for bronchitis, to include as secondary to service-connected chronic tonsillitis. 

5.  Entitlement to a compensable disability rating for chronic tonsillitis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 24 to July 25, 1968. 

These matters come before the Board of Veterans' Appeal (Board) on appeal from March 2009 and January 2013 rating decisions issued by the Department of Veterans Affairs, Regional Office (RO), located in San Juan, Puerto Rico.  Specifically, the March 2009 rating decision, in pertinent part, continued a non-compensable disability rating for chronic tonsillitis and denied service connection for GERD.  The January 2013 rating decision denied service connection for sinusitis, tracheitis, and bronchitis. 

In July 2016, the Board remanded the case for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the July 2016 Board remand, during the course of this appeal, the Veteran has provided limited medical records and statements from his treating physicians and has referred to his treating physicians, but the majority of these treatment records are not of record.  As the AOJ had not appeared to have made full efforts to obtain any of the relevant records of that treatment, the case was remanded to allow the Veteran to provide releases for his private treatment records so that VA could attempt to obtain these records.  Following the remand, the Veteran submitted authorization forms in September 2016 authorizing VA to obtain treatment records from several military, VA, and non-VA providers.  

With regard to non-VA providers, the Veteran noted the following providers:  Dr. R.M.G. (December 2001 to the present), Dr. H.E.I. (June 2007 to September 2007) , Dr. F.C.C. (March 2016), and Dr. H.N. (1999-2016).  These authorizations were then sent to the "Private Medical Records Retrieval Center" to obtain the records.  Unfortunately, the medical records request was rejected based on the foreign address of the listed providers.  Significantly, it was noted that the medical records request "must be worked via the traditional process."  A review of the claims file is negative for evidence that such was accomplished as there is no indication that such records were requested in any other process.  On remand, an attempt to obtain these records should be made, to include "via the traditional process."

With regard to military and VA-providers, the Veteran noted the following providers: Damas Hospital (1986 to 1999), Ponce Outpatient Center (2009 to 2016), Moncrief Hospital (January 1968 to February 1968), USA Dispensary No. 1 (April 1968 to July 1968), and VA San Juan (August 1969 to 1970).  While an attempt was made to obtain records from Moncrief Hospital in September 2016 and it appears that the Veteran's VA records from 2009 to 2016 and service treatment records are already of record, the Board notes that the RO has not yet made an attempt to obtain VA treatment records dated as early as 1969.  On remand, an attempt to obtain these records should be made.

Furthermore, the Board notes that, since the July 2016 Board remand, additional Spanish records have been added to the file which have not yet been translated into English.  Specifically, a September 2016 statement from the Veteran's wife, private medical records received on February 14, 2017, as well as correspondence received on February 14, 2017.  While on remand, the AOJ should take the opportunity to review the Veteran's claims file and translate any untranslated documents from Spanish into English in order to facilitate review of the record by the Board.

Moreover, a review of the claims file shows that the Veteran may be receiving disability benefits from the Social Security Administration (SSA).  Specifically, untranslated correspondence from SSA received on February14, 2017 suggests that the Veteran may be receiving SSA disability benefits.  However, neither the administrative decision nor the medical records underlying this award are on file.  On remand, it should be ascertained whether the Veteran is, in fact, receiving SSA disability and, if so, an attempt should be made to obtain these records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Also, with regard to the GERD issue, this issue was most recently remanded in July 2016 to obtain a medical opinion as to whether the GERD was proximately due to or aggravated by his service-connected chronic tonsillitis.  In a September 2016 VA opinion, the examiner found that was less likely as not (less than 50/50 probability) that the Veteran's GERD is caused or aggravated by his service-connected chronic tonsillitis (to include medication taken to treat symptoms of chronic tonsillitis).  Unfortunately, the Board notes that this opinion does not address a recently raised theory of direct service connection.  Specifically, the September 2016 VA examiner noted the Veteran's history of epigastric burning sensation since 1968 (i.e., since the Veteran's military service).  The September 2016 VA examiner also noted 1968 to be the date of onset of the Veteran's currently diagnosed GERD.  Furthermore, a review of the Veteran's service treatment records shows complaints of stomach problems in March 1968 and July 1968.  Given the above, the Board finds that additional medical opinion is needed regarding this issue.

Finally, the Board notes that there are likely outstanding VA treatment records as the most recent VA medical records in the claims file are dated in December 2015.  Therefore, all outstanding VA treatment records should be obtained on remand.


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an opportunity to identify any healthcare provider who has treated him for his claimed GERD, sinusitis, tracheitis, bronchitis, and chronic tonsillitis since service, specifically records from Dr. R.M.G., Dr. H.E.I., Dr. F.C.C., and Dr. H.N. as noted in the September 2016 authorization forms.  

After obtaining any necessary authorization from the Veteran, obtain all identified records "via the traditional process" as directed in the September 2016 response from the Private Medical Records Retrieval Center, to include VA treatment records dated since December 2015, records from Damas Hospital (1986 to 1999), and records from VA San Juan (August 1969 to 1970).  

2. Ascertain whether the Veteran is receiving SSA disability benefits and, if so, obtain SSA records pertinent to the Veteran's claim for disability benefits, as well as the medical records relied upon concerning that claim.

3. Review the claims file, and translate from Spanish into English any untranslated Spanish document of record, to include a September 2016 statement from the Veteran's wife, private medical records received on February 14, 2017, as well as correspondence received on February 14, 2017.

4. Thereafter, return the claims file to the VA examiner who conducted the Veteran's September 2016 VA esophagus examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the September 2016 VA esophagus examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.

After reviewing the record, the examiner should opine whether it is at least as likely as not that the Veteran's GERD was incurred during or otherwise related to the Veteran's military service.

In answering the above question, the examiner should specifically consider the March 1968 and July 1968 service treatment records showing complaints of stomach trouble, Veteran's history of epigastric burning sensation since 1968 (as noted in the September 2016 VA esophagus examination report), as well as the 1968 date of onset pertaining to the Veteran's currently diagnosed GERD (as noted in the September 2016 VA esophagus examination report).  

In offering any opinion, the examiner should consider the Veteran's lay statements regarding the onset and continuity of symptomatology of his GERD.  Any opinion expressed should be accompanied by a complete rationale. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




